Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “with an amount of between 1 and 30%, based on the total weight of said polyisocyanate component (B)”. Recitation of “1 and 30% by weight” is suggested to clearly denote the recited percentages are weight percentages.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7 recites “in an amount of 20 to 75%, based on the total weight of component (A)”. Recitation of “20 to 75% by weight” is suggested to clearly denote the recited percentages are weight percentages.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the phrase transitional phrase “consisting of” with respect to the entire body of the claim (see line 1 of claim 1). The transitional phrase “consisting of” excludes any element, step, or ingredient not specified within the claim. MPEP 2111.03(II). However, the claim also uses open-ended transitional phrases as well (see “comprising” for components (A), (B), and (C); see also “wherein the composition contains” within the latter portion the claim, which is synonymous with comprising, see MPEP 2111.03(I)). The scope of the claim is therefore unclear since it is uncertain whether the three component composition is meant to be limited solely to those elements, steps, and ingredients listed within the claims or if the composition is meant to be open to further unrecited ingredients. 
Claim 1 refers to average molecular weights with respect to polyols P1a and P1b, but whether the averages are weight average, number average, viscosity average, or Z-average is unspecified. An otherwise identical polymer material can exhibit different average molecular weights depending on how it is measured/calculated (e.g. weight average versus number average). Therefore, the scope of the claim is unclear. 
Claim 1 recites “a methylene diphenyl diisocyanate (MDI) product with an average NCO functionality of at least 2 and at least one polyol P2 with an amount of between 1 and 30%”. It is unclear whether the recited percentage is meant to pertain to the concentration of “methylene diisocyanate (MDI) product” within component (B), the amount of polyol P2 used within component (B), or neither of these. Therefore, the scope of the claim is unclear.
As claims 2-14 depend from claim 1, they are rejected for the same issues discussed above. 
The terminology “the freshly mixed three component composition” and “the remaining mark” within claim 14 lacks antecedent basis. Therefore, the scope of the claim is unclear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
To the extent the transitional phrase “consisting of” of claim 1 is meant to exclude any element, step, or ingredient not specified within the claim, claim 2 requires that the composition “further contain” at least one tertiary amine tAM. A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or 
As claims 3, 4, and 6 depend from claim 2, they are rejected for the same issue discussed above. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 5, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimeno (US 2016/0075600 A1) as evidenced by Sika (FerroGard 901 MSDS).
Regarding Claims 1 and 5, Gimeno teaches three component compositions with polyol component, polyisocyanate component, and powder component (Abstract) and describes embodiments where the polyol component comprises water and castor oil LV-117 (P1a; polyhydroxy-functional fat/oil), the polyisocyanate component comprises a MDI composition, and the powder component comprises white cement (hydraulic binder) (¶ 87-89; Table 1). LV-117 has an average molecular weight of 1000 g/mol and a OH number of 155 mg KOH/g (see Page 20 of the instant specification). 
Gimeno teaches the MDI polyisocyanate component comprises 72 wt% of MDI monomers and 28 wt% of MDI oligomers (¶ 88). Since MDI oligomers possess a NCO functionality of 3 or above (see for instance ¶ 40 of Gimeno), the polyisocyanate component comprises a MDI product (specifically, the oligomers) with an average NCO functionality of at least 2.5. Alternatively, Gimeno
Gimeno teaches examples where 0.015 wt% of Ferrogard 901 catalyst and 4.8-6.45 wt% of castor oil is used with respect to total amount of three components (Tables 1 and 2; ¶ 89). As evidenced by Sika, Ferrogard 901 contains 5-10 wt% of 2-dimethylaminoethanol (Page 1). Accordingly, the composition of Gimeno possess roughly 0.00075-0.0015 wt% of 2-dimethylaminoethanol. Given the OH number of the castor oil used is 155 mg KOH/g, the 4.8-6.45 pbw of castor oil is equivalent to roughly 13.3-17.8 parts by mmol hydroxyl groups (owing to the molecular weight of KOH being 56.1 g/mol) and the 0.00075-0.0015 wt% of 2-dimethylaminoethanol is equivalent to 0.0084-0.017 parts by mmol 2-dimethylaminoethanol (owing to the molecular weight of 2-dimethylaminoethanol being 89.14 g/mol). Accordingly, the molar ratio of 2-dimethylaminoethanol to OH groups of castor oil is roughly 0.00047-0.013. Therefore, the teachings of Gimeno is seen to expressly teach 2-(dimethylamino)ethanol : castor oil OH ratios that overlap the range claimed. 
The particular embodiments of Gimeno differ from the subject matter claimed by the further incorporation of polyol P1b and the (A+B)/(C) ratio is outside the range claimed. 
With respect to low molecular weight polyol, Gimeno teaches preferably a high molecular weight polyol such as castor oil is used in combination with low moelcular weight di- or polyhydric alcohol so as to allow superior tuning of the final product properties (¶ 32-33). Accordingly, it would have been obvious to one of ordinary skill in the art to further incorporate with low moelcular weight di- or polyhydric alcohol into the polyol components of Gimeno because doing so would facilitate superior tuning of the Gimeno. Gimeno teaches several low molecular weight polyols, such as 1,2-ethanediol (¶ 31), which has a molecular weight of 62 g/mol. 
With respect to mixing ratio, Gimeno teaches preferred (A+B):(C) ratios spanning 1:1 to 1:5 (¶ 64), equivalent to 2:2 to 2:10. The range of Gimeno overlaps that claimed. 
Gimeno teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gimeno suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Gimeno. See MPEP 2123.
Alternatively with respect to 2-dimethylaminoethanol quantities used, Gimeno probed compositions as a function of catalyst mixture concentration and notes various characteristics can be optimized such as pot life and formation of pinholes (Tables 2-4). Given such, it is clear Gimeno teaches the content of catalysts used is a result effective variable subject to routine optimization by one of ordinary skill in the art given that it clearly affects the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch
Regarding Claim 7, Gimeno teaches embodiments using 32-43 wt% of castor oil (Table 1). Gimeno also teaches preferably 1-5 wt% of low molecular weight di- or polyhydric alcohol is used in polyol component (¶ 32-33).
Regarding Claim 8, Gimeno teaches several low molecular weight polyols, such as 1,2-ethanediol (¶ 31), which has a functionality of 2.
Regarding Claim 9, Gimeno teaches embodiments using 25-30 wt% of water (Table 1). Gimeno also teaches preferably 1-5 wt% of low molecular weight di- or polyhydric alcohol is used in polyol component (¶ 32-33). Taken together, Gimeno is suggestive of water to P1b ratios spanning 5-30. Gimeno teaches the compositions comprise 3.75-4.5 wt% of water and 18.2-21 wt% cement (Table 1), equivalent to water to hydraulic binder ratios spanning 0.18 to 0.25. 
 Regarding Claim 10, Gimeno teaches embodiments where the weight ratio between polyol component and polyisocyanate component is 1:1 (¶ 87, Table 1).
Regarding Claim 11, Gimeno teaches embodiments where the powder component comprises 26-30 wt% cement/binder, 4.5-6 wt% hydrated lime/calcium hydroxide, and 70 wt% sand/aggregates (Table 1).
Regarding Claims 12 and 13, Gimeno teaches methods comprising mixing polyol and polyisocyanante components, then mixing powder component to obtain mixed material, applying mixed material to substrate, and then curing to form flooring or coating (¶ 79-85). Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). There is no apparent difference in structure between the flooring/coating and the primer/scratch coat claimed. Therefore, the floorings/coatings are seen to meet the intended use of a primer/scratch coat in the absence of evidence to the contrary. 
Gimeno teaches a typical thickness is 2-6 mm (¶ 84), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gimeno suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Gimeno. See MPEP 2123.
Regarding Claim 14, Gimeno probes the potting life of the compositions at 8-35 degrees Celsius (¶ 96; Table 5) and notes potting life (i.e. “open times”) between 15-40 minutes when using 0.005-0.015 wt% of catalyst mixture (Table 5). When higher catalyst mixtures are used, shorter pot lifes are obsered, which is not favored by Gimeno (Table 5; ¶ 93). While not describing the particular details by which the potting life/open time is measured within the claims, given the express disclosure of Gimeno describes substantially similar three component compositions with essentially the same quantities of 2-(dimethylamino)ethanol catalyst, it stands to reason the same pot lifes Applicant observes would necessarily be present in the absence of evidence to the contrary.
Alternatively, the teachings of Gimeno make clear the content of catalyst mixture used can be adjusted by one skilled in the art so as to obtain a desired potting time, of Gimeno unambiguously indicates those times greater than 15 minutes at 8-35 degrees Celsius is preferred. Accordingly, it would have been obvious to one of ordinary skill to create three component compositions with potting times greater than 15 minutes at 8-35 degrees Celsius because doing so would facilitate the handling/use of such compositions in workable timeframes while avoiding excessive premature curing. 
Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimeno (US 2016/0075600 A1) in view of Birum (U.S. Pat. No. 3,332,893) as evidenced by Sika (FerroGard 901 MSDS).
The discussion regarding Gimeno and Sika within ¶ 21-37 is incorporated herein by reference.
Regarding Claims 2-4, Gimeno differs from the subject matter claimed in that the tertiary amine tAM is not described. Birum is also directed toward polyurethane compositions derived from polyol and polyisocyanate components (Col. 2, Lines 24-27). Birum indicates several tertiary amine catalysts are known in the art, inclusive of 2,4,6-tri(dimethylaminomethyl)phenol (Col. 10, Lines 13-43). Accordingly, it would have been obvious to one of ordinary skill in the art to further incorporate 2,4,6-tri(dimethylaminomethyl)phenol into the compositions of Gimeno because doing so would catalyst the formation of polymer as taught by Birum. 
Gimeno teaches examples where 0.015 wt% of Ferrogard 901 catalyst and 4.8-6.45 wt% of castor oil is used with respect to total amount of three components (Tables 1 and 2; ¶ 89). As evidenced by Sika, Ferrogard 901 contains 5-10 wt% of 2-dimethylaminoethanol (Page 1). Accordingly, the composition of Gimeno possess roughly 0.00075-0.0015 wt% of 2-dimethylaminoethanol. Given the OH number of the Gimeno is seen to expressly teach 2-(dimethylamino)ethanol : castor oil OH ratios that overlap the range claimed. 
Birum teaches the catalyst is typically used in amounts spanning 0.05-4 pbw relative to 100 pbw of polyol/polyisocyanate reactants (Col. 10, Lines 40-43). Gimeno teaches polyol/polyisocyanate quantities spanning 18.8-21.45 wt%, whereby 4.8-6.45 wt% pbw of castor oil LV-117 is used (Table 1). As such, the combination of references would suggest 0.0094-0.858 wt% of 2,4,6-tri(dimethylaminomethyl)phenol catalyst, or 0.035-3.2 parts by mmol based on a molecular weight of 265.4 g/mol. Given the OH number of the castor oil used is 155 mg KOH/g, the 4.8-6.45 pbw of castor oil is equivalent to roughly 13.3-17.8 parts by mmol hydroxyl groups (owing to the molecular weight of KOH being 56.1 g/mol). Given such, the combination of references is suggestive of catalyst to OH group of polyol ratios spanning roughly 0.0020-0.24, which overlaps the range claimed. 
 Gimeno teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gimeno suggests the claimed ranges. A person of ordinary Gimeno. See MPEP 2123.
Alternatively, Birum teaches the catalyst is used in conventional amounts (Col. 10, Lines 40-43). Gimeno probed compositions as a function of catalyst mixture concentration and notes various characteristics can be optimized such as pot life and formation of pinholes (Tables 2-4). Given such, it is clear Gimeno teaches the content of catalysts used is a result effective variable subject to routine optimization by one of ordinary skill in the art given that it clearly affects the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal catalyst concentrations within the scope of the present claims so as to achieve three component compositions with desirable pot life and pinhole characteristics. 
Regarding Claim 6, Gimeno teaches preferred (A+B):(C) ratios spanning 1:1 to 1:5 (¶ 64), equivalent to 2:2 to 2:10. The range of Gimeno overlaps that claimed. 
Gimeno teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gimeno suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Gimeno.
Claims 1, 5, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimeno ‘214 (WO 2015/173214 A1) in view of Morimoto (JP 4258885 B2). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to. A written translation of Table 1 of Morimoto is also cited to.
Regarding Claims 1, 5, and 8, Gimeno ‘214 teaches three component compositions with polyol component, polyisocyanate component, and powder component (Abstract) and describes embodiments where the polyol component comprises water, castor oil LV-117 (P1a; polyhydroxy-functional fat/oil), and triethylene glycol (P1b), the polyisocyanate component comprises a MDI composition, and the powder component comprises white cement (hydraulic binder) (Table of Page 27; Pages 23-26). LV-117 has an average molecular weight of 1000 g/mol and a OH number of 155 mg KOH/g (see Page 20 of the instant specification). Triethylene glycol has a molecular weight of 150.2 g/mol and has a functionality of 2. The MDI composition used can be prepolymers of MDI with at least one polyol, whereby the polyol constitutes 5-20 wt% of prepolymer and the functionality is at least 2 (Pages 25-26). 
Gimeno ‘214 teaches the ratio of (A+B) to (C) preferably ranges from 0.4 to 2.1 (Page 20, Lines 25-27), which is equivalent to 2:0.95 to 2:5. The disclosed range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gimeno ‘214 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Gimeno ‘214. See MPEP 2123.
The compositions of Gimeno ‘214 differs from the subject matter claimed in that 2-dimethylaminoethanol is not described. Morimoto also pertains to three component polyurethane cement compositions (¶ 6, Examples) and teaches the incorporation of active hydrogen containing compound with nitrogen atom and organic acid facilitates control of the curing rate/potting time and provides excellent workability (¶ 44, 59). It would have been obvious to one of ordinary skill in the art to utilize the active hydrogen containing compound with nitrogen atom and organic acids of Morimoto within the compositions of Gimeno ‘214 because doing so would facilitate control of the curing rate/potting time and provides excellent workability as taught by Morimoto (¶ 44, 59).
Morimoto describes examples where the active hydrogen containing compound with nitrogen atom is N,N-dimethylaminoethanol, which is used at 0.1 pbw relative to 34 pbw of castor oil with molecular weight of 950 and functional group number of 2.7 (¶ 50; Table 1), the former being equivalent to 1.1 mmol owing to the molecular weight of 2-dimethylaminoethanol being 89.14 g/mol and the latter being equivalent to 96.6 mmol. Accordingly, Morimoto is suggestive of 2-dimethylaminoethanol to castor oil OH ratios of roughly 0.011, which lies within the claimed range. 
Regarding Claim 7, Gimeno ‘214 teaches embodiments using 37 wt% of P1a and 8 wt% of P1b within component (A) (Page 24, Lines 14-25). 
Regarding Claim 9, Gimeno ‘214
Regarding Claim 10, Gimeno ‘214 teaches the weight ratio of (A) to (B) spans 0.7 to 1.4 (Page 20, Lines 23-24). 
Regarding Claim 11, Gimeno ‘214 teaches a preference for 20-30 wt% of cement/binder, 1-6 wt% of calcium hydroxide and/or oxide, and 65-80 wt% of aggregates (Page 19, Line 29 to Page 20, Line 5). 
Regarding Claims 12 and 13, Gimeno ‘214 teaches methods comprising mixing (A)+(B), then mixing (C) to form mixture, applying the mixture to a substrate, optionally smoothing, and then curing the applied material to form flooring or coating (Page 21, Lines 4-15). Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). There is no apparent difference in structure between the flooring/coating and the primer/scratch coat claimed. Therefore, the floorings/coatings are seen to meet the intended use of a primer/scratch coat in the absence of evidence to the contrary.
Gimeno ‘214 teaches a typical layer thickness is 2-6 mm (Page 21, Line 17), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gimeno ‘214 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Gimeno ‘214
Regarding Claim 14, Morimoto teaches the incorporation of active hydrogen containing compound with nitrogen atom and organic acid facilitates control of the curing rate/potting time and provides excellent workability (¶ 44, 59). In comparison, the property recited within claim 14 is essentially a measure of the curing rate/potting time of the coating composition. Since the combination of references suggests three component coating compositions that appear no different in structure with what is claimed and Morimoto describes the same quantities of the same alcoholamine compound being used, it is concluded that one of ordinary skill would have an expectation that the same potting times/curing rates would necessarily flow from the combination of references in the absence of evidence to the contrary. 
Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimeno ‘214 (WO 2015/173214 A1) in view of Morimoto (JP 4258885 B2) and Birum (U.S. Pat. No. 3,332,893). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to. A written translation of Table 1 of Morimoto is also cited to.
The discussion regarding Gimeno ‘214 and Morimoto within ¶ 48-58 is incorporated herein by reference.
Regarding Claims 2-4, Gimeno ‘214 differs from the subject matter claimed in that the tertiary amine tAM is not described. Birum is also directed toward polyurethane compositions derived from polyol and polyisocyanate components (Col. 2, Lines 24-27). Birum indicates several tertiary amine catalysts are known in the art, inclusive of 2,4,6-tri(dimethylaminomethyl)phenol (Col. 10, Lines 13-43). Accordingly, it would have been obvious to one of ordinary skill in the art to further incorporate 2,4,6-Gimeno because doing so would catalyst the formation of polymer as taught by Birum. 
Morimoto describes examples where the active hydrogen containing compound with nitrogen atom is N,N-dimethylaminoethanol, which is used at 0.1 pbw relative to 34 pbw of castor oil with molecular weight of 950 and functional group number of 2.7 (¶ 50; Table 1), the former being equivalent to 1.1 mmol owing to the molecular weight of 2-dimethylaminoethanol being 89.14 g/mol and the latter being equivalent to 96.6 mmol. Accordingly, Morimoto is suggestive of 2-dimethylaminoethanol to castor oil OH ratios of roughly 0.011, which lies within the claimed range. 
With respect to the concentration of catalysts, Birum teaches the catalyst is used in conventional amounts (Col. 10, Lines 40-43). Morimoto probed compositions with tertiary amine catalysts with hydroxyl groups (¶ 13-17; Examples) and notes the curing rate and potting time can ba adjusted by varying the quantities of amino/hydroxyl catalyst compounds (¶ 44-45 and 59). Given such, it is clear Morimoto teaches the content of catalysts used is a result effective variable subject to routine optimization by one of ordinary skill in the art given that it clearly affects the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch
Regarding Claim 6, Gimeno teaches preferred (A+B):(C) ratios spanning 1:1 to 1:5 (¶ 64), equivalent to 2:2 to 2:10. The range of Gimeno overlaps that claimed. 
Gimeno teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gimeno suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Gimeno. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764